DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 10/15/2021.
Claims 1, 5-7, 10-11 and 16 are amended.
Claims 8-9 are cancelled.
Claims 1-7, 10-20 are pending in the application. 
Objection and rejection summary
The objection to claim 1 has been withdrawn because the amended claim overcomes the objection. 
The 112(b) rejections to claims 5-6, and 10 are withdrawn because the amended claims overcome the rejection.

Response to Applicant’s Arguments
Regarding the Applicant’s arguments in the Remarks filed on 10/15/2021 starting near the middle of page 2 of the Remarks regarding 35 U.S.C. § 103 rejections against claims 1, 10-11, 14-16, and 19-20 as being unpatentable over Bray in view of Logue and further in view of Chen; claims 4-8, 12-13, and 17-18 under 35 U.S.C. §103 as being unpatentable over Bray, Logue, and Chen, further in view of Jain; and claim 9 under 35 U.S.C. §103 as being unpatentable over Bray in view of Logue, Chen, Jain, that Bray, Logue, Chen, Jain, Bush, and OpenFlow (collectively, the six cited references) either individually or in combination, do not disclose: "the structure including at least an organizationally unique identifier having a format not applicable to standard TLVs to enable the message parsing device to recognize the custom TLV and perform at least one desired action, wherein the format comprises a non-standard format which will not be processed by a device which is not modified to recognize the non-standard format";' and "entering a default non-null predefined setting in the custom TLV configuration database entry for a first attribute of the custom TLV in the absence of a command in the received information that defines the first attribute, wherein if the first attribute of the custom TLV corresponds to a maximum number of occurrences, the default non-null predefined setting in the created custom TLV configuration database entry refers to a maximum number of times a TLV appears in a Protocol Data Unit (PDU), and wherein if the first attribute of the custom TLV corresponds to a repeated action, the default non-null predefined setting in the created custom TLV configuration database entry refers to an action to take when a same TLV appears more than once in the PDU.” The Applicant’s arguments are fully considered.  However, the Examiner respectfully disagree because the arguments are not persuasive.  Specifically,
The Applicant argues in the Remarks, starting near the middle of page 2 to near the bottom of page 5 of the Remarks, that “none of "a user-defined or user-friendly name," an inferred schema, an inference algorithm, and "identities of the message producers with respect to whose messages the schema was created/stored" (as in Bray) is the same as "the structure including at least an organizationally unique identifier having a format not applicable to standard TLVs to enable the message parsing device to recognize the custom TLV and perform at least one desired action, wherein the format comprises a non-standard format which will not be processed by a device which is not modified to recognize the non-standard format"”.  The Examiner respectfully disagrees.  Bray teaches a custom message format in col. 14, lines 25-34, which is not standard as it is custom, and a schema for the format must be registered to help with processing the format (Bray col. 20 lines 37-52, “one or more code artifacts may be generated corresponding to the inferred schema version (element 913). Such code artifacts may include, for example, serialization libraries or other code modules that transform raw messages into programming language objects within desired programming environments (e.g., IDEs or the like). The auto-generated code artifacts may be used to automate various event processing tasks, including parsing and verification of message contents, in some embodiments. In various embodiments the code artifacts may provide exception handling to process malformed or non-schema-compliant messages, warnings with respect to detection of unexpected objects within messages, simplified programming (e.g., auto-completion of variable or object type names), debugging facilities and the like”).  Bray teaches using identities of the message producers helps looking up matching schema.  Bray further discloses that user can indicate a user-define name used to register a schema (which is used to look up the schema (see Bray col. 14 lines 3-5  and Bray col. 14, lines 25-34).  While Bray teaches the data format can be XML or a custom message format, Logue teaches a system using an organizationally unique identifier” in para 29, “The OUI (organizationally unique identifier) / VENDOR_ID attribute in standard TLVs is typically a 24-bit number that uniquely identifies an organization, e.g., a vendor, manufacturer, or other organization. However, as is further discussed below for the example of the present disclosure, the OUI / VENDOR_ID attribute can optionally use a non-standard format, e.g., an alphanumeric string, that will not be processed by devices / systems that are not appropriately modified to recognize such non-standard OUI / VENDOR ID attributes”.  By using the wording “typically”, the instant specification does not set forth a clear definition of the term. Furthermore, the instant specification does not define what the non-standard format is, other than giving an example it as “alphanumeric string”.  The amended limitation “which will not be processed by a device which is not modified to recognize the non-standard format“ is an intended use, where it indicates there is some device which is not modified to recognized the non-standard format, that will not process the format.  As a result, Bray in view of Logue teaches the disputed limitation.
The Applicant further argues start near the bottom of page 5 to near the bottom of page 6 of the Remarks that “Claim 8: Bray Does Not Disclose the Amended Claim Elements ”, specifically, “entering a default non-null predefined setting in the custom TLV configuration database entry for a first attribute of the custom TLV in the absence of a command in the received information that defines the first attribute, wherein if the first attribute of the custom TLV corresponds to a maximum number of occurrences, the default non-null predefined setting in the created custom TLV configuration database entry refers to a maximum number of times a TLV appears in a Protocol Data Unit (PDU), and wherein if the first attribute of the custom TLV corresponds to a repeated action, the default non-null predefined setting in the created custom TLV configuration database entry refers to an action to take when a same TLV appears more than once in the PDU”.  The Applicant’s argument is moot because new references necessitated by the amendment are used to teach the disputed limitations.
The Applicant further argues, starting near the bottom of page 6 to page 9 of the Remarks that “Claim 9: Bush and OpenFlow Do Not Disclose the Amended Claim Elements”. Specifically, the Applicant argues that “none of the applet-specific installation parameters, including the maximum number of various types of "Records" and the listed size and default value (as in Bush) is the same as "entering a default non-null predefined setting in the created custom TLV configuration database entry for a first attribute of the custom TLV in the absence of a command in the received information that defines the first attribute, wherein if the first attribute of the custom TLV” and “nowhere do any of the six cited references, either individually or in combination, disclose: "entering a default non-null predefined setting in the custom TLV configuration database entry for a first attribute of the custom TLV in the absence of a command in the received information that defines the first attribute, wherein if the first attribute of the custom TLV corresponds to a maximum number of occurrences, the default non-null predefined setting in the created custom TLV configuration database entry refers to a maximum number of times a TLV appears in a Protocol Data Unit (PDU), and wherein if the first attribute of the custom TLV corresponds to a repeated action, the default non-null predefined setting in the created custom TLV configuration database entry refers to an action to take when a same TLV appears more than once in the PDU”.  The Applicant’s argument is moot because new references necessitated by the amendment are used to teach the disputed limitations.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10-11, 14-16, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al. (US 10911379 B1, hereinafter Bray) in view of Logue et al. (US 9294340 B1, hereinafter Logue) and further in view of Chen et al. (US 20140204824 A1, hereinafter Chen), Microsoft (NPL U: “XML Standards Reference”, dated 02/21/2011, downloaded on 01/09/2022, from URL https://docs.microsoft.com/en-.
	Regarding claim 1, Bray teaches a method comprising:		receiving an information from a user, the information including a plurality of commands that together define both a type of the custom TLV and a structure of the custom TLV (Bray col. 5 lines 27-29: …  a message producer or consumer may submit a programmatic request to register a schema …; Bray col. 6 lines 49-53: interfaces 177 which can be used by clients (e.g., message producers 150, message consumers 152 and/or other types of clients) to submit message schema-related requests  …; Bray col. 16 lines 39-43: the messages may use HTTP or HTTPs 562, XML 564, CBOR (Concise Binary Object Representation) 566, or a custom message format 568; Bray col. 13 line 65 - col. 14 line 5  … a client may submit a request to register a schema that was generated by the client, i.e., a schema that was not inferred by the MSMS; such schemas may also be incorporated into the registry and used … a client may indicate a user-defined or user-friendly name to be used to register a schema; [Examiner note: the schema corresponds to the structure of the custom TLV, the name corresponds to the type of the custom TLV]);		creating a custom TLV configuration database entry using the plurality of commands (Bray col. 14 lines 15-16 … one or more externally-generated schemas may be stored in the MSMS registry; [Examiner note: the stored schema in the , the custom TLV configuration database entry having a structure so as to enable a message parsing device of the communication system to identify received TLV elements that conform with the custom TLV (Bray col. 5 lines 49-66: the MSMS may automatically generate and provide code artifacts corresponding to various registered schemas or schema versions … computing devices of the MSMS may transmit one or more automatically generated code artifacts (such as libraries of modules in a targeted programming language ), which may be used to automate at least a portion of an event processing task for messages of one or more categories. For example, the task of parsing message contents and converting them to objects within a programming language of choice, such as Java™, Python or the like, may be automated with the help of the code artifacts in some embodiments), the structure including at least an organizationally unique identifier having a format not applicable to standard  ([Examiner note: the crossed over text is discussed below]; Bray col. 16 lines 39-43: … the messages may use HTTP or HTTPs 562, XML 564, CBOR (Concise Binary Object Representation) 566, or a custom message format 568; Bray col. 14, lines 25-34: … attributes or properties may be used to look up matching schemas on behalf of in different embodiments, including for example schema names, identities of the clients on whose behalf the schema was inferred or registered, identities of the message producers with respect to whose messages the schema was created/stored, one or more data types or object types included in the schema, sequencing information of included data/object types, timestamps associated with schema version numbers, and so on; Bray col. 14 lines 3-5 … a client may indicate a user-defined or user-friendly name to be used to register a schema [Examiner note: the identities of the message producers corresponds to the organizationally unique identifier]; Bray col. 7 lines 48-53: the message producers may simply submit messages to the channel under the assumption that, if any action is to be taken in response to a given event represented by a message, a message consumer or analyzer 152 will extract the message from the channel (as indicated by arrow 188) and initiate the appropriate event-driven action 162),  wherein the format comprises a non-standard format which will not 12be processed by a device which is not modified to recognize the non-standard format (Bray col. 16 lines 39-43: … the messages may use HTTP or HTTPs 562, XML 564, CBOR (Concise Binary Object Representation) 566, or a custom message format 568; [Examiner note: the limitation “which will not be processed by a device which is not modified to recognize the non-standard format” is an intended use of some device that does not recognize the custom format]);4		storing the custom TLV configuration database entry into a TLV configuration database accessible by the message parsing device (Bray col. 14 lines 15-16 : one or more externally-generated schemas may be stored in the MSMS registry).
		Bray teaches the limitations of the claimed invention (see discussion above) where the formats can be many formats including custom formats (Bray Fig. 5 
    PNG
    media_image1.png
    640
    1080
    media_image1.png
    Greyscale
; Bray col. 16 lines 39-43: the messages may use HTTP or HTTPs 562, XML 564, CBOR (Concise Binary Object Representation) 566, or a custom message format 568 supported by an operator/owner of the communication channel(s) being used. [Examiner note: the formats including XML, JSON, HTTP, where the HTTP protocol has a content-length specifying the length of data in the header.]).
		Bray does not explicitly disclose the format is a TLV format.
		Logue teaches a communication system that uses either JSON or TLV formats (Logue col. 3 lines 63-65: some devices may send updates to a cloud-based service or a cloud-computing system in a JavaScript Object Notation (JSON) format …; Logue col. 25, lines 57-66 to col. 26 lines 1-3: Another example communication protocol that may be used by the hazard detector 50 may include a type-length-value (TLV) protocol. The TLV protocol may correspond to a data communication protocol that encodes data according to a type of data, a length of a value associated with the data, 
		One of ordinary skilled would be motivated to do so as both Bray and Logue teaches using various message formats in communication including XML (Logue col. 41 and 42, lines 55-65 and col. 43 lines 1-15: TABLE 5 Example representation of the XML Property List in TLV format; Logue col. 32 lines 4-8: The format and the contents of the payload may vary according to a header within the payload that indicates a profile (including one or more protocols) and/or a type of message that is being sent according to the profile) and JSON, using TLV format can help with compact data, low memory overhead and increase power efficiency (Logue col. 25 lines 66-67 and col. 26 lines 1-3).
		Bray in view of Logue teaches the limitations of the claimed invention (see discussion above).
		Bray in view of Logue does not explicitly disclose an organizationally unique identifier having a format not applicable to standard TLVs.
		Chen teaches an organizationally unique identifier having a format not applicable to standard TLVs (Chen [0026] … configure or otherwise format the link control opcode and/or the manufacturer identifier field of the multi-group message to identify the message type as a multi-group message. The code provided in the link control field and/or manufacturer identifier field may also identify the number of target radio groups for the multi-group message … the message header provided under the DMR standard includes a 24-bit field for a target group identifier, … to accommodate a greater number of target radio groups, the control module 210 may also partition and utilize the source identifier field into a number of portions and thereby increase the number of bits that may be used to identify target radio groups. For example, if 8-bit group identifiers are the minimum length that ensure radio groups have unique group IDs, then one or more 8-bit partitions may be formed in the source identifier field and used for targeting more than three radio groups.)
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen, which teaches the use of custom format for a group identifier, into the teaching of Bray in view of Logue to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Chen and Bray teaches communication message formats and using a custom organization ID format would help the system to accommodate a greater number of organizations (Chen [0026]).		The combination of Bray in view of Logue and Chen teaches the aforementioned limitations of the claimed invention.
		The combination does not explicitly disclose:		entering a default non-null predefined setting in the created custom TLV 14confiquration database entry for a first attribute of the custom TLV in the absence of a 15command in the received information that defines the first attribute,		16wherein if the first attribute of the custom TLV corresponds to a maximum 17number of occurrences, the default non-null predefined setting in the created custom 18TLV configuration database entry refers to a maximum number of times a TLV appears 19in a Protocol Data Unit (PDU).		On the other hand, Microsoft teaches:
		entering a default non-null predefined setting in the created custom TLV 14confiquration database entry for a first attribute of the custom TLV in the absence of a 15command in the received information that defines the first attribute (Microsoft page 3 of 6, maxOccurs = (nonNegativeInteger | unbounded) : 1, maxOccurs
The maximum number of times the any element can occur on the element. The value can be an integer greater than or equal to zero. To set no limit on the maximum number, use the string "unbounded". Default value is 1),		16wherein if the first attribute of the custom TLV corresponds to a maximum 17number of occurrences, the default non-null predefined setting in the created custom 18TLV configuration database entry refers to a maximum number of times a TLV appears 19in a Protocol Data Unit (PDU) (Microsoft page 3 of 6, maxOccurs = (nonNegativeInteger | unbounded) : 1, maxOccurs
The maximum number of times the any element can occur on the element. The value can be an integer greater than or equal to zero. To set no limit on the maximum number, use the string "unbounded". Default value is 1).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Microsoft, which teaches a data element’s structure 
		One of ordinary skilled would be motivated to do so as incorporating Microsoft’s teaching would help improve usability of the format, streamline data and reduce data usage. In addition, both of the references (Microsoft and Bray and Logue) teach features that are directed to analogous art, such as, XML data format and data exchange (Microsoft page 1 of 6). This close relation between both of the references highly suggests an expectation of success when combined.
		The combination of Bray in view of Logue, Chen and Microsoft teaches the aforementioned limitations of the claimed invention.		The combination does not explicitly disclose:		20wherein if the first attribute of the custom TLV corresponds to a repeated action, 21the default non-null predefined setting in the created custom TLV configuration 22database entry refers to an action to take when a same TLV appears more than once in the PDU.
		On the other hand Brown teaches:
		wherein if the first attribute of the custom TLV corresponds to a repeated action, 21the default non-null predefined setting in the created custom TLV configuration 22database entry refers to an action to take when a same TLV appears more than once in the PDU (Brown ¶40, all repeating child elements (drug-name) are mapped to DITA dlentry according to a default processing rule (not shown). In this case a default processing rule (not shown) indicates that if a repeating element is .		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Brown, which a default action for handling repeating elements into the teaching of Bray in view of Logue, Chen and Microsoft to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Brown’s teaching would help improve usability of the format, streamline data and reduce data usage by the default configuration. In addition, both of the references (Brown and Microsoft and Bray and Logue) teach features that are directed to analogous art, such as, XML data format and data exchange (Brown Fig. 4, Microsoft page 1 of 6). Brown teaches the use of standard XMLSchema (Fig. 4, http://www.w3.org/2001/XMLSchema, see also https://www.w3.org/2009/XMLSchema/XMLSchema.dtd, ELEMENT any, ATTLIST, maxOccurs) which teaches the default maxOccurs attribute that is also taught by Microsoft discussed above.  This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 10, Bray in view of Logue, Chen, Microsoft and Brown teaches the method of claim 1, wherein the information includes a command that defines at least one non-standard TLV attribute inserted in the custom TLV configuration database entry to enable the message parsing device to recognize the custom TLV and perform at least one action upon the custom TLV (Bray col 17 lines 9-27: within a particular portion of numerous messages 610, … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; Bray col. 7 lines 48-53: the message producers may simply submit messages to the channel under the assumption that, if any action is to be taken in response to a given event represented by a message, a message consumer or analyzer 152 will extract the message from the channel (as indicated by arrow 188) and initiate the appropriate event-driven action 162).
	
	Regarding claims 11, 15-16 and 20, the claims are article of manufacture claims and system claims corresponding to method claims 1 and 10.  The claims 11, 15-16 and 20 are rejected for the same reasons as that of claims 1 and 10. 

	Regarding claim 14, Bray in view of Logue, Chen, Microsoft and Brown teaches the non-transitory computer-readable medium of claim 11, wherein:		the received information includes:			(1) a unique name for an organization using the custom TLV (Bray col. 10 lines 14-18: Individual ones of the messages 210 may comprise one or more metadata elements in the depicted embodiment, including for example a message creation or message submission timestamp 220, as well as information 222 identifying the message producer.),			(2) a definition of an attribute of the custom TLV that the message parsing device is to detect and perform a desired action for (Bray col. 10 inferred schemas 240 may also be used to generate code artifacts that can be used by message consumers to automate tasks such as parsing/validation of message contents; Bray col. 17 lines 20-25: … application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS [Examiner note: the schemas corresponds to definition of the format of a message and can be used to parse the content of the messages; any objects of objects’ fields can correspond to the attribute]), and			(3) a list of one or more fields that are part of the custom TLV (Bray col. 3 lines 23-35: a set of code artifacts generated by an MSMS … enabling the data payloads of un-typed messages to be automatically converted into programming language objects whose attributes or fields can be accessed and manipulated to implement desired event processing tasks; Bray col 17 lines 9-27:  within a particular portion of numerous messages 610, … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; [Examiner note: the attributes of the objects that are associated with the messages’ data corresponds to the list of one or more fields]); and			the processing operation structures the custom TLV configuration database entry to include data that represents the unique name, the attribute definition, and the list of one or more fields (Bray col. 8 lines 62-67: the schema may be registered or stored in a repository at the MSMS Bray col. 9 lines 6-14: a query received via a programmatic interface 177 from a message consumer or other MSMS client, an indication of one or more registered schemas which satisfy a criterion indicated in the query may be provided in various embodiments. The criterion may for example include identification information of a message producer; Bray col 17 lines 9-27:  within a particular portion of numerous messages 610, … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; [Examiner note: the identification information of a message producer corresponds to the unique name; the schema contains information for parsing the attribute and fields, which got stored in a repository, corresponds to the data that reflects the unique name; the schema contains various object types definition, which corresponds to the attribute definition, and the list of one or more fields]). 

	Regarding claims 19, the claim is a system claim corresponding to article of manufacture claim 14.  The claim 19 is rejected for the same reasons as that of claim 14.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bray in view of Logue, Chen, Microsoft and Brown and further in view of Kennedy et al. (US 20050100018 A1, hereinafter Kennedy).
Regarding claim 2, Bray in view of Logue, Chen, Microsoft and Brown teaches the method of claim 1 (see discussion above).
		Bray in view of Logue, Chen, Microsoft and Brown does not explicitly teach comprising removing the custom TLV configuration database entry from the TLV configuration database in response to receiving a registered TLV having an identical function of the custom TLV.
		Kennedy teaches removing the custom TLV configuration database entry from the TLV configuration database in response to receiving a registered TLV having an identical function of the custom TLV (Kennedy [0050] … non-standard format can be replaced by the new standardized format of the present invention. For example, the parameters for the SRCHTBLE device, discussed above, are in the standard format of the present invention and contain the same commands as the MCPC TUNE command).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kennedy, which teaches to remove non-standard format when the format contains the same commands as that of new standardized format, into the teaching of Bray in view of Logue, Chen, Microsoft and Brown to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Kennedy and Bray teaches custom communication message formats and incorporating Kennedy’s teaching would help devices to operate on standardized parser routines (Kennedy Abstract).

further comprising requesting a registration of the custom TLV to produce the registered TLV (Bray col. 5 lines 25-48: …a global repository may be used to register and store schemas for messages following over numerous channels. In some cases, a message producer or consumer may submit a programmatic request to register a schema.  … The registry maintained by the MSMS may thus represent a source of information which can be consulted by message producers (e.g., to determine how message data payloads should be organized), by message consumers (e.g., to determine the kinds of messages have been transmitted via the communication channel in the past), and/or by other MSMS clients (e.g., system administrators of large-scale event-driven applications, to understand the types of information being exchanged between various components of the applications); [Examiner note: the registered schema can be queried by many different types of users, not limited to the person submitting the schema registration requests. As a result, it is available to wider group of users to use.]).
Claims 4-7, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bray in view of Logue, Chen, Microsoft and Brown and further in view Jain et al. (US 20170010645 A1, hereinafter Jain).
	Regarding method 4, Bray in view of Logue, Chen, Microsoft and Brown teaches the method of claim 1 (see discussion above).		Bray in view of Logue, Chen, Microsoft and Brown further teaches actions associated with events specified in the received messages are executed (Bray col. 12 to initiate application-specific actions (e.g., actions 372A in the case of client C1, and actions 372B in the case of client C2) in response to events indicated in the messages 320 in the depicted embodiment. Depending on the application, a wide variety of actions 372 may be initiated in different embodiments—e.g., notifications regarding anticipated increases in billing accounts resulting from scale-up decisions 312 may be generated, or the results of a completed long-lasting machine learning job may be transmitted to one or more destinations).
		Bray in view of Logue, Chen, Microsoft and Brown does not explicitly disclose wherein the plurality of commands of the received information also define the at least one desired action that the message parsing device performs in response to receiving a message containing a TLV element that conforms with the custom TLV.
		Jain teaches the plurality of commands of the received information also define the at least one desired action that the message parsing device performs in response to receiving a message containing a TLV element that conforms with the custom TLV (Jain [0012] … method of this aspect comprises receiving a link layer discovery protocol (LLDP) frame at a network device, such as a power sourcing equipment (PSE) device; analyzing the LLDP frame; Jain [0055]: … the PD 402 may request more power, such as by sending a message indicating that it is a powered device, the current power draw and requesting additional power. Upon receipt, the PSE 404 may identify this change in state and increase power allocation and send a 
			It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jain, which teaches to include a desired action in a request and process the request, into the teaching of Bray in view of Logue, Chen, Microsoft and Brown to result in the limitations of the claimed invention.
			One of ordinary skilled would be motivated to do so as both Jain and Bray teaches custom communication message formats.  Jain also teaches custom TLV format similar to that of Logue (Jain [0012] In a specific embodiment, a method of this aspect comprises receiving a link layer discovery protocol (LLDP) frame at a network device … Jain [0013] … the LLDP frame includes a custom type-length-value structure; Jain [0066] FIG. 7B illustrates the format of a custom TLV, and shows the type 711, length 712, and value, which is represented as a 24 bit organizationally unique identifier (OUI)).  Both Jain and Bray teach performing actions in responds to received messages.  Incorporating Jain’s teaching would also help improving the availability and reliability of networks (Jain [0002]).	Regarding claim 5, Bray in view of Logue, Chen, Microsoft, Brown and Jain teaches the method of claim 4, wherein the processing operation, based on the plurality of commands of the received information, structures the custom TLV configuration database entry so as to enable the message parsing device to perform the at least one desired action for any TLV element in a received message that conforms with the custom TLV (Jain [0012] … method of this aspect comprises receiving a link layer discovery protocol (LLDP) frame at a network device, such as a power sourcing equipment (PSE) device; analyzing the LLDP frame; Jain [0055]: … the PD 402 may request more power, such as by sending a message indicating that it is a powered device, the current power draw and requesting additional power. Upon receipt, the PSE 404 may identify this change in state and increase power allocation and send a message indicating that it is a power sourcing equipment and the increased maximum power the PD 402 is allowed to use).

	Regarding claim 6, Bray in view of Logue, Chen, Microsoft, Brown and Jain teaches the method of claim 4, wherein: the processing operation includes the organizationally unique identifier in the custom TLV configuration database entry (Bray col. 14, lines 25-34 … attributes or properties may be used to look up matching schemas on behalf of in different embodiments, including for example schema names, identities of the clients on whose behalf the schema was inferred or registered, identities of the message producers with respect to whose messages the schema was created/stored, one or more data types or object types included in the schema).

	Regarding claim 7, Bray in view of Logue, Chen, Microsoft, Brown and Jain teaches the method of claim 4, wherein:		the received information includes:			a unique name for an organization using the custom TLV (Bray Bray col. 10 lines 14-18:  Individual ones of the messages 210 may comprise one or information 222 identifying the message producer.);			a definition of an attribute of the custom TLV that the message parsing device is to detect and perform a desired action for (Bray col. 10 lines 64-66: the inferred schemas 240 may also be used to generate code artifacts that can be used by message consumers to automate tasks such as parsing/validation of message contents; Bray col 17 lines 9-27 … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS [Examiner note: the schemas corresponds to definition of the format of a message and can be used to parse the content of the messages; any objects of objects’ fields can correspond to the attribute]); and			a list of one or more fields that are part of the custom TLV (Bray col. 3 lines 23-35: a set of code artifacts generated by an MSMS … enabling the data payloads of un-typed messages to be automatically converted into programming language objects whose attributes or fields can be accessed and manipulated to implement desired event processing tasks; … Bray col. 12 lines 36-47: Using the code artifacts 371 (e.g., 371A or 371B), various clients such as C1 and C2 may be able to initiate application-specific actions; Bray col 17 lines 9-27: within a particular portion of numerous messages 610, … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular object types may be incorporated into the schemas and code artifacts generated at the MSMS; [Examiner note: the attributes of the objects that are associated with the messages’ data corresponds to the list of one or more fields]); and 		wherein the method further comprises configuring the custom TLV configuration database entry to include data that reflects the unique name, the attribute definition, and the list of one or more fields (Bray col. 8 lines 62-67: the schema may be registered or stored in a repository at the MSMS; Bray col. 9 lines 6-14: a query received via a programmatic interface 177 from a message consumer or other MSMS client, an indication of one or more registered schemas which satisfy a criterion indicated in the query may be provided in various embodiments. The criterion may for example include identification information of a message producer; Bray col 17 lines 9-27:  within a particular portion of numerous messages 610, … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; [Examiner note: the identification information of a message producer corresponds to the unique name; the schema contains information for parsing the attribute and fields, which got stored in a repository, corresponds to the data that reflects the unique name; the schema contains various object types definition, which corresponds to the attribute definition, and the list of one or more fields]).	

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200334244 A1 - storing object definition metadata for a database object type in a database data dictionary; identifying data to be mapped between the database object type and hierarchical data from outside a database system; accessing the object definition metadata; and mapping between the database object type and hierarchical data by reviewing the object definition metadata.
US 20190220260 A1 - the control unit can parse the request out of at least a portion of the verification message 1610 using a parser for type-length-value (TLV) formats, tagged formats such as XML, or custom data formats.
US 20180077015 A1 - schema may describe a structure of the target system such that the instance of the connector may determine how to interface with the target system using the schema. The instance of the connector may then store the schema or information associated with the schema in a schema data structure. The information associated with the schema may include object names, group names, parameters for the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/14/2022
/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162